Citation Nr: 0824814	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to restoration of service connection for 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had various periods of active duty for training 
from May 1975 to April 2002, to include periods from May 15, 
1975, to September 21, 1975, and from July 16, 1983, to 
November 19, 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, 
dated in September 2005, August 2006 and December 2006.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in November 2006.  A transcript of the 
hearing is of record.  He initially requested a Board 
hearing, but withdrew that request in October 2006.  

The issue of entitlement to a higher initial rating for 
diabetes mellitus is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is 43 
decibels, with speech discrimination ability of 84 percent, 
and the average puretone threshold in the right ear is 40 
decibels, with speech discrimination ability of 84 percent.  

2.  Evidence clearly and unmistakably establishing that the 
veteran's diabetes mellitus is not etiologically related to 
his periods of active duty for training was not of record at 
the time of the December 2006 rating decision severing 
service connection for the disability.

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

2.  The requirements for severing service connection for 
diabetes mellitus, type II, were not met at the time of the 
December 2006 rating decision severing service connection for 
that disability.  38 C.F.R. § 3.105(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his hearing loss warrants a 
compensable rating.  He also believes that he is entitled to 
restoration of service connection for diabetes mellitus, type 
II, and that the severance of service connection for that 
disability was improper.  

I.  Hearing Loss Disability

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the veteran was provided the 
required notice in letters mailed in March 2005 and March 
2006.  Although the veteran was not provided complete notice 
until, after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with the criteria for a compensable rating.

On VA audiological evaluation in July 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	|1000	2000	3000	4000	|Average 
Right (dB)	|30	30	45	55	|40 
Left (dB) 	|35	30	50	55	|43

Speech audiometry results for the July 2005 examination show 
speech recognition ability of 84 percent bilaterally.  
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable  
rating.

The Board also notes that the readings reported by the July 
2005 VA examiner do not meet the requirements for exceptional 
patterns of hearing impairment.

Addendums to this hearing examination report reflect opinions 
as to etiology of the hearing loss, but do not show 
additional hearing evaluations.  

The Board is aware of the veteran's contentions concerning 
the severity of his service-connected hearing loss.  There is 
no reason to doubt any of the statements offered by the 
veteran as to his hearing.  However, in establishing a 
disability rating, the Board is primarily guided by the 
rating schedule.  See Lendenman, supra.  Indeed, the Board's 
consideration of factors outside of the rating criteria 
provided by the regulations is error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The objective 
evidence in this case is clear and unambiguous.  It 
establishes that the disability is properly assigned a 
noncompensable rating.

Consideration has also been given to assigning a staged 
rating; however, at no time during the appeal period has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  By regulation, 
extra- schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a). Here, 
the record reflects that the veteran has not required 
frequent hospitalizations for his hearing loss and that the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.







Severance of Service Connection

Legal Criteria

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. 
§ 3.105(d).

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of the Court's opinions.  
Most of these address the appeals of claimants seeking a 
finding of CUE in a past denial of benefits.  However, the 
Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on 
CUE.  Once service connection has been granted, section 
3.105(d) provides that it may be withdrawn only after VA has 
complied with specific procedures and the Secretary meets his 
high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991) ("In effect, § 3.105(d) places at least as 
high a burden of proof on VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
In fact, § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

Analysis

In this case, the veteran was awarded presumptive service 
connection for diabetes mellitus, type II, based on the RO's 
determinations that he served in Vietnam during the period 
from January 9, 1962, to May 7, 1975, and manifested the 
disease to a compensable degree thereafter.  The RO 
thereafter severed service connection for the disability 
based on its determination that the evidence clearly and 
unmistakably demonstrated that the veteran did not serve in 
Vietnam.  Following its review of the evidence, the Board 
concludes that at a minimum, there is substantial evidence 
supporting the conclusion that the veteran had no service in 
Vietnam; however, the Board need not address whether the 
evidence clearly and unmistakably establishes that the 
veteran had no service in Vietnam.

The veteran contends that he was also exposed to Agent Orange 
during periods of active duty in the U. S. from 1975 to 1970, 
to include in connection with the restoration and repair of 
helicopters that had sprayed Agent Orange in Vietnam.  
Service records confirm that he had many periods of active 
duty for training subsequent to May 1975, to include as 
recently as 1999.  In addition, the medical evidence 
indicates that he was initially diagnosed with diabetes 
mellitus when he was 50 years old (approximately 1990), years 
before his last period of active duty for training.  The 
evidence currently of record does not clearly and 
unmistakably demonstrate that the veteran was not exposed to 
Agent Orange during one or more periods of active duty for 
training and that his diabetes mellitus is unrelated to his 
periods of active duty for training.  Accordingly, 
restoration of service connection is in order. 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Restoration of service connection for diabetes mellitus, type 
II, is granted.


REMAND

The veteran is also seeking a higher initial rating for his 
diabetes mellitus.  Because of its severance action, the RO 
has not rated the disability for the period beginning October 
1, 2006.  In addition, it has not obtained records pertaining 
to recent treatment of this disability or afforded the 
veteran a VA examination to determine the current degree of 
severity of the disability since August 2005.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be requested to 
submit any outstanding medical records 
pertaining to treatment or evaluation of 
his diabetes mellitus during the period 
of this claim or the identifying 
information and any necessary 
authorization for VA to obtain the 
records on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant, to 
include any more recent VA outpatient 
records.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
diabetes mellitus.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

All manifestations of the disability and 
functional impairment from the disability 
should be identified.  The examiner 
should specifically address whether 
regulation of the veteran's activities is 
required because of the disorder.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


